DETAILED ACTION
Applicant’s amendments and remarks, filed July 25, 2022, is fully acknowledged by the Examiner. Currently, claims 1-8, and 10-21 are pending with claim 21 newly added, claim 9 cancelled, and claims 1 and 12 amended. The following is a complete response to the July 25, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites that “the first proximal electrode is a choke of the microwave ablation probe disposed around the probe body when the antenna is emitting microwave energy”. Parent claim 1 also recites “wherein the first proximal electrode is a choke of the microwave ablation probe disposed around the probe body at least when the antenna is emitting the microwave energy”. 
The Examiner is of the position that the scope of claim 21 is indefinite due to the reiteration of the limitation of “a choke of the microwave ablation probe” leaving question as to whether if the “a choke” recitation in claim 21 is the same “a choke” as in claim 1, or is directed towards a structurally difference choke than claim 1. The Examiner recognizes that claim 21 includes additional conditional language with respect to the first proximal electrode and its functionality, but this does not clarify the above noted issue with respect to the first proximal electrode and its functionality as the “a choke” in each of claims 1 and 21. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US Pat. Pub. 2014/0296841 A1) and further in view of Nagase et al. (JP 2001037776 A).
Regarding claim 12, Brannan provides for a microwave ablation system having: an elongate microwave ablation probe (See figure 2) comprising a probe body comprising a radiation window that is at least partially transparent to microwave energy (shaft 18 with at least a portion along 16 which is transparent to microwave energy so as to allow for the radiation of energy therealong), an antenna within the probe body (antenna 12 with radiating portion 16), the antenna having a radiating portion for emission of microwave energy at a distal portion of the probe body (see figure 2), wherein the radiating portion is aligned with the radiation window (as in figure 2), a cable within the probe body, connected to the antenna, comprising at least one conductor (14), a first electrode located along the probe body (54 or, alternatively, one of 52a-h), and a second electrode located along the probe body (one of 52a-h), a microwave energy source connected to the antenna via the cable (100 having a portion for output of microwave energy as in [0025] and with 138 as in [0033]), a radiofrequency energy source connected to the first electrode with a first lead and connected to the second electrode with a second lead (see [0043] with the RF signal disclosed therein), and a sensing circuit connected to the first electrode and second electrode (AZCM 232), the sensing circuit configured to generate at least one signal corresponding to an impedance of tissue (see [0026] and [0027]), the system configured to use the impedance of tissue to detect a change in tissue due to microwave ablation (via the use of the impedance sensing of the AZCM 232 to detect changes in impedance through the tissue irradiated by 14).
While Brannan provides for the sensing circuit configured to sense impedance, Brannan fails to provides that such is for sensing a first impedance between the first electrode and a reference patch on an external surface of a body, and a second impedance between the second electrode and the reference patch. Nagase provides for a similar microwave treatment device for being inserted within the body, and the utilization of impedance monitoring (see paragraphs [0029] and [0030] of the machine translated NPL document dated 5/11/2022) between proximal and distal electrode on the shaft of a device (each of electrodes 6a and b form a respective on of the electrodes as in figure 2) and a reference patch electrode (9; see again figure 2). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a reference patch electrode as in Nagase in addition to the proximal and distal electrodes of Brannan to provide for an alternative impedance measuring path so as to determine the state of treatment during microwave application. Nagase readily provides that such provides for an alternative path to provide for detection of impedance during treatment in additional to electrode paths on the device thereby providing a better picture of overall treatment including the depth and extent of treatment in different directions at the target site (see at least [0038] and [0039] discussing detection of the extent of treatment and such that “safety is ensured”).
Regarding claim 13, Brannan provides that the first electrode is a first proximal electrode located along the probe body proximal to the radiation window and the second electrode is a second proximal electrode located along the probe body proximal to the radiation window (see [0047] providing for a first and second of 52f-h being proximal to the defined window, and with [0047] providing individual sensing between the electrodes).
Regarding claim 14, Brannan provides that the first electrode is a first distal electrode located along the probe body distal to the radiation window and the second electrode is a first proximal electrode located along the probe body proximal to the radiation window (see [0026] providing for measuring of impedance between 54 and one of 52a/b).
Allowable Subject Matter
Claims 1-8 and 10-11 and 15-20 are allowed.
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claim 12 on pages 8-10 of the remarks. Therein, Applicant first contends in the “Rationale” section on pages 8-9 of the Remarks that the Examiner has “failed to provide a rationale to combine Brannan and Nagase”. This is not persuasive. 
As a preliminary manner, the Examiner notes that the added subject matter in claim 12 presents a new combination of limitations not previously presented in the claims given that the added subject matter never appeared in any of claim 12 or its dependents 13 and 14. The Examiner has updated the rejection of claim 12 under 35 U.S.C. 103 above to address this new combination of limitations in claim 12. 
The newly proffered rejection readily addresses the rationale for combining Brannan and Nagase in noting that:
[I]t is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a reference patch electrode as in Nagase in addition to the proximal and distal electrodes of Brannan to provide for an alternative impedance measuring path so as to determine the state of treatment during microwave application. Nagase readily provides that such provides for an alternative path to provide for detection of impedance during treatment in additional to electrode paths on the device thereby providing a better picture of overall treatment including the depth and extent of treatment in different directions at the target site (see at least [0038] and [0039] discussing detection of the extent of treatment and such that “safety is ensured”).

	It is the Examiner’s position that, contrary to Applicant’s allegations, that the teaching of Nagase readily provides the requisite “rational underpinning” so as to support a proper prima facie case of obviousness. Said differently, Nagase clearly set forth in its disclosure at the time of the prior Non-Final rejection as well as now in the rejection of claim 12 for motivation that impedance sensing between a first and second electrode and a ground patch electrode would provide for “a better picture of overall treatment” at the target site.
	Applicant further argues on pages 9-10 of the Remarks that the combination of Brannan and Nagase relies upon impermissible hindsight due to the Examiner failing to provide citation to teaching in Nagase for the prior combination in dependent claims 2 and 19. 
In response, the Examiner again notes that the added subject matter in claim 12 presents a new combination of limitations not previously presented in the claims given that the added subject matter never appeared in any of claim 12 or its dependents 13 and 14. The Examiner has updated the rejection of claim 12 under 35 U.S.C. 103 above to address this new combination of limitations in claim 12. The Examiner has further provided direct citation to paragraphs [0039] and [0040] of Nagase to support the Examiner’s finding of obviousness. 
The Examiner further notes, with respect to the argument that this combination relies upon impermissible hindsight, that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is the Examiner’s position that the combination of Brannan and Nagase does not rely upon impermissible hindsight given that, at the very least, [0039] and [0040] of Nagase support that impedance sensing between a first and second electrode and a ground patch electrode would provide for “a better picture of overall treatment” at the target site.
It is, therefore, in view of the rationale set forth in the rejections and remarks above that the Examiner maintains that the rejection of claims 12-14 under 35 U.S.C. 103 as unpatentable over the combination of Brannan and Nagase is tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794